                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:17-cr-00076-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                               ORDER
                                )
ANDREW SHAWN PENLAND,           )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Emergency

Motion for Compassionate Release” [Doc. 25]. The Government opposes

the Defendant’s motion. [Doc. 27].

I.        BACKGROUND

          In December 2017, the Defendant Andrew Shawn Penland was

convicted of one count of bank robbery. The Court sentenced him to 70

months of imprisonment and a term of three years’ supervised release. [Doc.

23]. The Defendant is currently housed at FCI Butner Low, and his projected

release date is April 29, 2022.1 The Defendant now seeks a reduction in his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing


1    See https://www.bop.gov/inmateloc/ (last visited Sept. 11, 2020).




         Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 1 of 9
COVID-19 pandemic. [Doc. 25]. Specifically, the Defendant argues that his

underlying health conditions place him at a higher risk for severe illness from

COVID-19, and that his particular vulnerability to the illness is an

extraordinary and compelling reason for an immediate sentence reduction to

time served. [Id.]. Alternatively, the Defendant requests a release to home

confinement. [Id.].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”       18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such


                                      2



      Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 2 of 9
reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.




2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



      Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 3 of 9
      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

                                        4



     Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 4 of 9
imprisonment, whichever is less.”      U.S.S.G. 1B1.13, cmt. n.1(B).       The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Defendant asserts that his age (55) and his underlying health

conditions—namely, high blood pressure, severe arthritis, and gout—place

him at a higher risk for severe illness resulting from COVID-19. While the

Court does not intend to diminish the seriousness of the Defendant’s medical

conditions, the Defendant has failed to establish that these conditions are

not well-controlled by his current medical treatment. The Defendant also has

not shown that any of these conditions are terminal or substantially diminish

his ability to provide self-care while in prison. Further, the Defendant is only

55 years old and thus is ineligible for a reduction based on his age.


                                       5



     Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 5 of 9
      Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify his release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as


3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.


                                        6



     Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 6 of 9
“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, in the course of committing a bank robbery, the Defendant

terrorized a bank teller, while brandishing what appeared to be a firearm. He

repeatedly threatened to kill her and her family if she did not comply with his

instructions. Following the incident, the teller collapsed and had to be treated

by EMTs for difficulty breathing, tremors, and disorientation. [Doc. 20 at 6].

While the Defendant has served a substantial portion of his time, he has not

served enough time to reflect the nature and circumstances of the offense or

the need for the sentence to afford adequate deterrence to criminal conduct.

See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B). Further, the Defendant has not

provided the Court with sufficient reasons to alter its original analysis of the

remaining factors under § 3553(a). While the Defendant argues that the §

3553(a)(2)(C) analysis should be different now because he has served his

time without any disciplinary infractions, [see Doc. 25 at 4-5], there is already

a mechanism in place to account for that: good time credit, which the BOP

is already factoring in the calculation of the Defendant’s projected release

date. The Defendant further argues that he should be released in order to

tend to his health needs [see Doc. 24 at 5]; however, he has failed to show


                                       7



     Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 7 of 9
that he has not received adequate treatment and management of his

conditions while in BOP. In summary, the reasons stated by the Defendant

in his motion are insufficient to justify returning this Defendant to the

community nearly two years earlier than the Court intended, given the nature

of his crime and the need to deter criminal conduct by others. For all these

reasons, the Court finds that there are no “extraordinary and compelling

reasons” for Defendant’s release and that analysis of the relevant § 3553(a)

factors weigh in favor of her continued incarceration.

      The Defendant alternatively moves the Court to order his release to

home confinement due to the ongoing COVID-19 pandemic. [Doc. 25]. This

request, however, must also be denied. The discretion to release a prisoner

to home confinement lies solely with the Attorney General. See 18 U.S.C. §

3624(c)(2); 34 U.S.C. § 60541(g).          The legislation recently passed by

Congress to address the COVID-19 pandemic does not alter this. See

CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516 (2020) (“During the

covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau [of Prisons], the

Director of the Bureau may lengthen the maximum amount of time for which

the Director is authorized to place a prisoner in home confinement under the


                                       8



     Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 8 of 9
first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.”) (emphasis added). As such, this Court

lacks the authority to order the Defendant’s release.         Deffenbaugh v.

Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1 (E.D.N.C. Apr. 23,

2019); United States v. Overcash, No. 3:15-CR-263-FDW-1, 2019 WL

1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there is “no provision for

judicial review of the BOP's and Attorney General’s decision with regards to

a request for home detention under § 60541(g)”); United States v. Curry, No.

6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because

the First Step Act gives the Attorney General the discretion to determine if

and when home confinement is appropriate, this Court does not have the

authority to grant the requested relief.”) (emphasis in original). For these

reasons, the Defendant’s request for a release to home confinement is

denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Emergency

Motion for Compassionate Release” [Doc. 25] is DENIED.
                                 Signed: September 14, 2020
      IT IS SO ORDERED.




                                        9



     Case 1:17-cr-00076-MR-WCM Document 28 Filed 09/14/20 Page 9 of 9
